DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 17-19, 22-28, 31-32, 34-37 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-32 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Burge et al (US Patent No. 8243946). 
	Regarding claim 31, Burge teaches an acoustic earmuff device comprising a pair of earmuff cup assemblies such that each earmuff cup assembly is configured to be arranged at a location proximate to an ear of a user, wherein each earmuff cup assembly comprises means for adapting a pressure applied to the location proximate to the ear so that the pressure around the ear is evenly distributed and an even seal is achieved (col. 17 lines 28-48, pressure applied to pinna or surrounding area to form passive noise reduction), wherein the means for adapting the pressure comprises an adaptive layer that is configured to apply the pressure around the ear evenly regardless of whether the location proximate to the ear comprises a protruding element, accommodating for the protruding element (col. 11 lines 34-52, pressure applied to pinna or surrounding area of head to form a seal), wherein the adaptive layer is formed so that the adaptive layer adapts a shape of the adaptive layer depending on the location proximate to the ear (col. 11 lines 34-52, pressure applied to pinna or surrounding area of head to form a seal).
  
 	Regarding claim 32, Burge teaches the acoustic earmuff device according to claim 31, wherein the means for applying pressure further comprises a sound-absorbing layer comprising a sound-absorbing material (115, ear coupling; col. 17 lines 28-48, pressure applied to pinna or surrounding area to form passive noise reduction; see claim 28). 
 
Allowable Subject Matter
Claims 17-19, 22-28, 37 is/are allowed.
Claim(s) 34-36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive. 
With respect to the Applicant’s assertion pertaining to claim 33, the Examiner rejected claim 33 in the paper dated 6/24/2022. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
October 8, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653